Exhibit CALLON PETROLEUM COMPANY CONSENT SOLICITATION STATEMENT Solicitation of Consents with respect to $200 Million of 9.75% Senior Notes Due 2010, Series B Cusip No. 13123XAP7 THE CONSENT SOLICITATION WILL EXPIRE AT 11:00 A.M., NEW YORK CITY TIME, ON APRIL 4, 2008, UNLESS OTHERWISE EXTENDED (SUCH TIME AND DATE, AS THEY MAY BE EXTENDED, THE “CONSENT DATE”). Subject to the terms and conditions set forth in this Consent Solicitation Statement (as may be amended or supplemented, the “Consent Solicitation Statement”) and the accompanying Letter of Consent (the “Letter of
